The Opinion of the court was delivered by
GibsoN, C. J.
The alleged errors all depend on the same principle. The administration bond was executed in 1797; the administrators filed an account shewing a balance in 1805; and suit was brought in 1823. But the account was never carried to the Orphan’s Court to be confirmed; and thus there was an interval of twenty-five years from the execution of the bond, and eighteen from the movement towards a settlement. The administrators were bound to settle their accounts, and were consequently prima facie liable to make distribution at the expiration of a year; so that the proof of circumstances to prevent the presumption of payment from beginning to run at that time, rested on the plaintiffs. Was the exhibition of an account in the register’s office, like payment of interest on a plain bond, a confession of the balance, which rebutted the fayt of payment at that time? And ought it to have been put to the jury as a matter of law? Had the balance been decreed, the affirmative might have been more plausibly asserted; but while the account remained in fieri, the balance was subject to be altered or shifted by new credits or subsequent charges, and it would therefore be dangerous to fix the administrators with it as it was exhibited. Beside, it is not easy to say why they were suffered to stop short of a perfect account, on any other supposition than that of private satisfaction. But I am not prepared to say that even a decree would arrest the presumption. In adapting general rules to particular transactions, respect must be had to the nature of the business and the habits of the persons engaged in it. Now, where thee state is notoriously solvent, it is an undoubted practice to make paj ments on account, most of the parties entitled being frequently paid off before settlement of the account which exhibits only the general balance, as previous payments to the distributees do not properly belong to it. There would therefore be the same inconvenience and danger of injustice in requiring the production of vouchers after a great lapse of time, where there has been an intervening settlement for *101the satisfaction of those who had got nothing, as if there had been none. In actions on book accounts,' the lapse of six years is a legal bar; and that the same period is not so in regard to administration accounts, is merely because the balance is collaterally secured by a specialty; and the pr'esumtion from lapse of time ought therefore to be taken as favourably for the accountant as the circumstances will bear. There is, then, perhaps no general rule, In a case like this, by which the force of circumstances of counter-presumption may be safely determined; and the judge who tried the cause very properly left the effect of filing the account, to the jury as^a matter purely of fact.
Judgment affirmed: